DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 - 6, 8-12, 14-15, 17, and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al (U.S. 2012/0138922) in view of Ryu et al (2008/0296568), Yeh et al (U.S. 2013/0126859), Kawasaki et al (U.S. 2003/0047785), and Takata et al (U.S. 2011/0140100).

Regarding claim 2.  Yamazaki et al ‘922 discloses a semiconductor device comprising:
an oxide semiconductor layer (FIG. 11C, item 359);
a source electrode layer (FIG. 11C, item 361a) and a drain electrode layer (FIG. 11C, item 361b) over the oxide semiconductor layer (FIG. 11C, item 359);
an oxide layer (FIG. 11C, item 373) over the source electrode layer (FIG. 11C, item 361a) and the drain electrode layer (FIG. 11C, item 361b) and in contact with the oxide semiconductor layer (FIG. 11C, item 359); 

a gate electrode layer (FIG. 11C, item 365) over the gate insulating layer (FIG. 11C, item 363); and
a first insulating layer (FIG. 11C, item 369) over the gate electrode layer (FIG. 11C, item 365),
wherein the first insulating layer (FIG. 11C, item 369) is in contact with the gate insulating layer (FIG. 11C, item 363),
wherein the oxide semiconductor layer (FIG. 11C, item 359) and the oxide layer (FIG. 11C, item 373) include at least one metal element in common ([0171], i.e. desirable to use a metal oxide containing a constituent similar to that of the oxide semiconductor film 359 and the metal oxide film 373. Here, "a constituent similar to that of the oxide semiconductor film" means one or more atoms selected from constituent metal atoms of the oxide semiconductor film), and
wherein the first insulating layer (FIG. 11C, item 369) comprises one of an aluminum oxide layer, a silicon nitride layer ([0160], i.e. silicon nitride film is formed as the insulating film 69) and a silicon nitride oxide layer,
wherein the oxide semiconductor layer include at least indium ([0174], i.e. In the case where an In--Ga--Zn--O-based metal oxide, for example, is used for the oxide semiconductor film 359).
Yamazaki et al (‘922) fails to explicitly disclose wherein the first insulating layer is in contact with the oxide layer, wherein the first insulating layer is in contact with a first part of a top surface of the source electrode layer, wherein the first insulating layer is in 
 wherein the first insulating layer has a lower permeability to oxygen than the oxide layer and the gate insulating layer, and wherein the oxide layer and the gate insulating layer are narrower than the oxide semiconductor layer in a channel length direction.
However Ryu et al teaches wherein the first insulating layer (FIG. 4H, item 24; Page 4, [0050], first sentence, i.e. a SiNx passive layer 24 [0050], i.e. when a SiN.sub.x passive layer 24 is formed using PECVD after patterning the channel layer 22, the channel layer 22 exposed to plasma may be better protected) has lower permeability to oxygen (SiNx inherently has a lower permeability to oxygen than Indium-Gallium-Zinc Oxide (GIZO); [0050], i.e. oxygen vacancy resulting from damage due to plasma and an increase in carrier concentration may also be suppressed and/or prevented) than the oxide layer and the gate insulating layer (Page 3, [0042], first sentence, i.e. the ZnO based semiconductor layers 22a, 22b, and 22c may be formed of a ZnO-based material such as GIZO or the like).
Furthermore, Ryu et al states in the abstract that in an uppermost of the plurality of semiconductor layers has a Zn concentration less than that of a lower semiconductor layer to suppress any oxygen vacancies due to plasma.

Yamazaki et al (‘922) fails to explicitly disclose wherein the first insulating layer is in contact with the oxide layer, wherein the first insulating layer is in contact with a first part of a top surface of the source electrode layer, wherein the first insulating layer is in contact with a first part of a top surface of the drain electrode layer, wherein the oxide layer is in contact with a second part of the top surface of the source electrode layer and a second part of the top surface of the drain electrode layer, wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer, wherein the oxide semiconductor layer comprises a region not overlapping the oxide layer and the gate insulating layer in a channel length direction.
However, Yeh et al teaches wherein the oxide semiconductor layer (FIG. 1E, item 102) comprises a region ([0033], i.e. the first insulating layer 104 is patterned by using the gate G as an etching mask, so as to expose the metal oxide semiconductor layer 102 on two sides of the gate G) not overlapping the oxide layer (FIG. 1E, item 104) and the gate insulating layer (FIG. 1E, item 106) in a channel length direction

Yamazaki et al (‘922) in view of Ryu et al and Yeh et al fails to explicitly disclose wherein the first insulating layer is in contact with the oxide layer, wherein the first insulating layer is in contact with a first part of a top surface of the source electrode layer, wherein the first insulating layer is in contact with a first part of a top surface of the drain electrode layer, wherein the oxide layer is in contact with a second part of the top surface of the source electrode layer and a second part of the top surface of the drain electrode layer, wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer.
However, Kawasaki et al teaches wherein the first insulating layer (FIG. 5, item 9) is in contact with the oxide layer (FIG. 5, item 5), wherein the first insulating layer (FIG. 5, item 9) is in contact with a first part of a top surface of the source electrode layer (FIG. 5, item 6), wherein the first insulating layer (FIG. 5, item 9) is in contact with 
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the semiconductor device as disclosed in Yamazaki et al with the wherein the first insulating layer is in contact with the oxide layer, wherein the first insulating layer is in contact with a first part of a top surface of the source electrode layer, wherein the first insulating layer is in contact with a first part of a top surface of the drain electrode layer, wherein the oxide layer is in contact with a second part of the top surface of the source electrode layer and a second part of the top surface of the drain electrode layer as disclosed by Kawasaki et al.  The use of a protecting film for covering the semiconductor layer, the source electrode, and the drain electrode in Kawasaki et al provides for improved crystalline characteristic of a semiconductor material forming a channel, and to decrease the defective level in an interface between a semiconductor and a gate insulating film (Kawasaki et al, [0010]).
Yamazaki et al (‘922) in view of Kawasaki et al fails to explicitly disclose wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer.
However, Takata et al teaches wherein the oxide layer (FIG. 3, A1) include at least indium ([0101], i.e. A1 to A3 contains at least indium) and wherein an atomic ratio of the indium ([0101], i.e. A1 to A3 contains at least indium) in the oxide semiconductor 
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the semiconductor device as disclosed in Yamazaki et al in view of Kawasaki et al with the wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer as disclosed by Takata et al.  The use of oxide layer and semiconductor oxide layer as taught by Takata et al provides for a well-type potential in the film-thickness direction (Takata et al, FIG. 3A, [0009, 0010, and 0014]).

Regarding claim 4. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 2 above.
Yamazaki et al (‘922) further discloses the first insulating layer (FIG. 11C, item 369), the source electrode layer (FIG. 11C, item 361a), the drain electrode layer (FIG. 11C, item 361b).
Yamazaki et al fails to explicitly disclose a second insulating layer over the first insulating layer; a first conductive layer connected to the source electrode layer through a first opening in the first insulating layer and the second insulating layer; and a second conductive layer connected to the drain electrode layer through a second opening in the first insulating layer and the second insulating layer, wherein a thickness of the second insulating layer is larger than a thickness of the first insulating layer.

a first conductive layer (FIG. 4/5, item SE) connected to the source electrode layer (FIG. 4/5, item S) through a first opening in the first insulating layer (FIG. 4/5, item 110) and the second insulating layer (FIG. 4/5, item 120); and
a second conductive layer (FIG. 4, item DE) connected to the drain electrode layer (FIG. 4, item D) through a second opening in the first insulating layer (FIG. 4, item 110) and the second insulating layer (FIG. 4, item 120), wherein a thickness of the second insulating layer (FIG. 4, item 120; [0047]; protection layer 120) is larger than a thickness of the first insulating layer (FIG. 4, item 110; [0048] i.e. The dielectric layer 110 between the drain top-electrode TE and the drain bottom-electrode BE serves as a capacitance dielectric layer of the storage capacitor CS).
One of ordinary skill in the art would make the second insulating layer thick to protect the device and to make the dielectric layer thin to serve as a dielectric layer between a drain top and bottom electrode to serve as a capacitance dielectric layer of the storage capacitor (Yeh et al, [0048]).

Regarding claim 5. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 2 above.
Yamazaki et al (‘922) further discloses wherein in a cross-section of the semiconductor device (FIG. 11C), an upper edge of the oxide layer (FIG. 11C, item 373) coincides with a lower edge of the gate insulating layer (FIG. 11C, item 363).

Regarding claim 6. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 2 above.
Yamazaki et al (‘922) further discloses wherein the gate insulating layer (FIG. 11C, item 363) comprises at least one of a silicon oxide film, a gallium oxide film, an aluminum oxide film, a silicon nitride film, a silicon oxynitride film, an aluminum oxynitride film, a silicon nitride oxide film, and a hafnium oxide film ([0153], i.e. The gate insulating film 63 can be formed with a single layer or a stacked layer including one or more of silicon oxide, silicon oxynitride, silicon nitride, silicon nitride oxide, aluminum oxide, aluminum oxynitride, and gallium oxide).

Regarding claim 8. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 2 above.
Yamazaki et al (‘922) further discloses wherein the oxide layer (FIG. 11C, item 373) and the oxide semiconductor layer (FIG. 11C, item 359) include gallium and zinc ([0063], i.e. As the oxide semiconductor film, a four-component metal oxide such as an In--Sn--Ga--Zn--O-based metal oxide, a three-component metal oxide such as an In--Ga--Zn--O-based metal oxide, Sn--Ga--Zn--O-based metal oxide, an Al--Ga--Zn--O-based metal oxide, or the like can be used).

Regarding claim 9. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 2 above.
Yamazaki et al (‘922) further discloses wherein the oxide semiconductor layer includes a crystal whose c-axis is substantially perpendicular to a surface of the oxide semiconductor layer ([0012], i.e. An embodiment of the disclosed invention provides an oxide semiconductor film including a crystalline region, and the crystalline region includes, c-axis is substantially perpendicular to the surface of the film).

Regarding claim 10. Yamazaki et al (‘902) discloses a semiconductor device comprising:
a first insulating layer (FIG. 11C, item 353);
an oxide semiconductor layer (FIG. 11C, item 359) over the first insulating layer (FIG. 11C, item 353);
a source electrode layer (FIG. 11C, item 361a) and a drain electrode layer (FIG. 11C, item 361b) over the oxide semiconductor layer (FIG. 11C, item 359);
an oxide layer (FIG. 11C, item 373) over the source electrode layer (FIG. 11C, item 361a) and the drain electrode layer (FIG. 11C, item 361b) and in contact with the oxide semiconductor layer (FIG. 11C, item 359); 
a gate insulating layer (FIG. 11C, item 363) over the oxide layer (FIG. 11C, item 373);
a gate electrode layer (FIG. 11C, item 365) over the gate insulating layer (FIG. 11C, item 363); and

wherein the second insulating layer (FIG. 11C, item 369) is in contact with the gate insulating layer (FIG. 11C, item 363),
wherein the oxide semiconductor layer (FIG. 11C, item 359) and the oxide layer (FIG. 11C, item 373) include at least one metal element in common ([0171], i.e. desirable to use a metal oxide containing a constituent similar to that of the oxide semiconductor film 359 and the metal oxide film 373. Here, "a constituent similar to that of the oxide semiconductor film" means one or more atoms selected from constituent metal atoms of the oxide semiconductor film), and
wherein the second insulating layer (FIG. 11C, item 369) comprises one of an aluminum oxide layer, a silicon nitride layer ([0160], i.e. silicon nitride film is formed as the insulating film 69) and a silicon nitride oxide layer.
Yamazaki fails to explicitly disclose wherein the second insulating layer is in contact with the oxide layer, wherein the second insulating layer is in contact with a first part of a top surface of the source electrode layer, wherein the second insulating layer is in contact with a first part of a top surface of the drain electrode layer, wherein the second insulating layer in in contact with the first insulating layer, wherein the oxide layer is in contact with a second part of the top surface of the source electrode layer and a second part of the top surface of the drain electrode layer.
wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer,

However Ryu et al states wherein the second insulating layer (FIG. 4H, item 24; Page 4, [0050], first sentence, i.e. a SiNx passive layer 24 [0050], i.e. when a SiN.sub.x passive layer 24 is formed using PECVD after patterning the channel layer 22, the channel layer 22 exposed to plasma may be better protected) has lower permeability to oxygen (SiNx inherently has a lower permeability to oxygen than Indium-Gallium-Zinc Oxide (GIZO); [0050], i.e. oxygen vacancy resulting from damage due to plasma and an increase in carrier concentration may also be suppressed and/or prevented) than the oxide layer and the gate insulating layer (Page 3, [0042], first sentence, i.e. the ZnO based semiconductor layers 22a, 22b, and 22c may be formed of a ZnO-based material such as GIZO or the like).
Furthermore, Ryu et al states in the abstract that in an uppermost of the plurality of semiconductor layers has a Zn concentration less than that of a lower semiconductor layer to suppress any oxygen vacancies due to plasma.
Since Both Yamazaki et al and Ryu et al teach oxide semiconductor layer using In-Ga-Zn-O, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Yamazaki et al with the second insulating layer has a lower permeability to oxygen than the oxide layer and the gate insulating layer as disclosed by Ryu et al.  The use of a SiNx passive layer formed using 
Yamazaki fails to explicitly disclose wherein the second insulating layer is in contact with the oxide layer, wherein the second insulating layer is in contact with a first part of a top surface of the source electrode layer, wherein the second insulating layer is in contact with a first part of a top surface of the drain electrode layer, wherein the second insulating layer in in contact with the first insulating layer, wherein the oxide layer is in contact with a second part of the top surface of the source electrode layer and a second part of the top surface of the drain electrode layer.
wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer,
wherein the oxide semiconductor layer comprises a region not overlapping the oxide layer and the gate insulating layer in a channel length direction
However, Yeh et al teacheswherein the oxide semiconductor layer (FIG. 1E, item 102) comprises a region ([0033], i.e. the first insulating layer 104 is patterned by using the gate G as an etching mask, so as to expose the metal oxide semiconductor layer 102 on two sides of the gate G) not overlapping the oxide layer (FIG. 1E, item 104) and the gate insulating layer (FIG. 1E, item 106) in a channel length direction
Since Yamazaki et al, Ryu et al and Yeh et al teach Indium-Gallium-Zinc-Oxide semiconductor layers, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Yamazaki et al and Ryu et al with 
Yamazaki et al (‘922) in view of Ryu et al and Yeh et al fails to explicitly disclose wherein the second insulating layer is in contact with the oxide layer, wherein the second insulating layer is in contact with a first part of a top surface of the source electrode layer, wherein the second insulating layer is in contact with a first part of a top surface of the drain electrode layer, wherein the second insulating layer in in contact with the first insulating layer, wherein the oxide layer is in contact with a second part of the top surface of the source electrode layer and a second part of the top surface of the drain electrode layer, wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer,
However, Kawasaki et al teaches wherein the second insulating layer (FIG. 5, item 9) is in contact with the oxide layer (FIG. 5, item 5), wherein the second insulating layer (FIG. 5, item 9) is in contact with a first part of a top surface of the source electrode layer (FIG. 5, item 6), wherein the second insulating layer (FIG. 5, item 9) is in contact with a first part of a top surface of the drain electrode layer (FIG. 5, item 7), wherein the second insulating layer (FIG. 5, item 9) in in contact with the first insulating layer (FIG. 5, item 12), wherein the oxide layer (FIG. 5, item 5) is in contact with a 
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the semiconductor device as disclosed in Yamazaki et al with the wherein the second insulating layer is in contact with the oxide layer, wherein the second insulating layer is in contact with a first part of a top surface of the source electrode layer, wherein the second insulating layer is in contact with a first part of a top surface of the drain electrode layer, wherein the second insulating layer in in contact with the first insulating layer, wherein the oxide layer is in contact with a second part of the top surface of the source electrode layer and a second part of the top surface of the drain electrode layer.as disclosed by Kawasaki et al.  The use of the a protecting film for covering the semiconductor layer, the source electrode, and the drain electrode in Kawasaki et al provides for improved crystalline characteristic of a semiconductor material forming a channel, and to decrease the defective level in an interface between a semiconductor and a gate insulating film (Kawasaki et al, [0010]).
Yamazaki et al (‘922) in view of Kawasaki et al fails to explicitly disclose wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer.
However, Takata et al teaches wherein the oxide layer (FIG. 3, A1) include at least indium ([0101], i.e. A1 to A3 contains at least indium) and wherein an atomic ratio of the indium ([0101], i.e. A1 to A3 contains at least indium) in the oxide semiconductor 
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the semiconductor device as disclosed in Yamazaki et al in view of Kawasaki et al with the wherein the oxide layer include at least indium and wherein an atomic ratio of the indium in the oxide semiconductor layer is higher than an atomic ratio of the indium in the oxide layer as disclosed by Takata et al.  The use of oxide layer and semiconductor oxide layer as taught by Takata et al provides for a well-type potential in the film-thickness direction (Takata et al, FIG. 3A, [0009, 0010, and 0014]).

Regarding claim 11. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 10 above.
Yamazaki et al (‘922) discloses wherein the first insulating layer (FIG. 11C, item 353) contains oxygen ([0095], i.e. insulating film 53 is preferably formed using an oxide insulating film; [0170], i.e. the description about the base insulating film 53 can be referred to for details of the base insulating film 353).

Regarding claim 12. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 10 above.

Yamazaki et al fails to explicitly disclose a third insulating layer over the second insulating layer; a first conductive layer connected to the source electrode layer through a first opening in the second insulating layer and the third insulating layer; and
a second conductive layer connected to the drain electrode layer through a second opening in the second insulating layer and the third insulating layer, 
wherein a thickness of the third insulating layer is larger than a thickness of the second insulating layer.
However, Yeh et al teaches a third insulating layer (FIG. 4, item 120) over the second insulating layer (FIG. 4, item 110);
a first conductive layer (FIG. 4/5, item SE) connected to the source electrode layer (FIG. 4/5, item S) through a first opening in the second insulating layer (FIG. 4/5, item 110) and the third insulating layer (FIG. 4/5, item 120); and
a second conductive layer (FIG. 4, item DE) connected to the drain electrode layer (FIG. 4, item D) through a second opening in the second insulating layer (FIG. 4, item 110) and the third insulating layer (FIG. 4, item 120), wherein a thickness of the third insulating layer (FIG. 4, item 120; [0047]; protection layer 120) is larger than a thickness of the second insulating layer (FIG. 4, item 110; [0048] i.e. The dielectric layer 110 between the drain top-electrode TE and the drain bottom-electrode BE serves as a capacitance dielectric layer of the storage capacitor CS).


Regarding claim 14. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 10 above.
Yamazaki et al (‘922) further discloses wherein in a cross-section of the semiconductor device (FIG. 11C), an upper edge of the oxide layer (FIG. 11C, item 373) coincides with a lower edge of the gate insulating layer (FIG. 11C, item 363).

Regarding claim 15. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 10 above.
Yamazaki et al (‘922) further discloses wherein the gate insulating layer (FIG. 11C, item 363) comprises at least one of a silicon oxide film, a gallium oxide film, an aluminum oxide film, a silicon nitride film, a silicon oxynitride film, an aluminum oxynitride film, a silicon nitride oxide film, and a hafnium oxide film ([0153], i.e. The gate insulating film 63 can be formed with a single layer or a stacked layer including one or more of silicon oxide, silicon oxynitride, silicon nitride, silicon nitride oxide, aluminum oxide, aluminum oxynitride, and gallium oxide).

Regarding claim 17. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 10 above.
Yamazaki et al further discloses wherein the oxide layer (FIG. 11C, item 373) and the oxide semiconductor layer (FIG. 11C, item 359) include  gallium and zinc ([0063], i.e. As the oxide semiconductor film, a four-component metal oxide such as an In--Sn--Ga--Zn--O-based metal oxide, a three-component metal oxide such as an In--Ga--Zn--O-based metal oxide, Sn--Ga--Zn--O-based metal oxide, an Al--Ga--Zn--O-based metal oxide, or the like can be used).

Regarding claim 18. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 10 above.
Yamazaki et al (‘922) further discloses wherein the oxide semiconductor layer includes a crystal whose c-axis is substantially perpendicular to a surface of the oxide semiconductor layer ([0012], i.e. An embodiment of the disclosed invention provides an oxide semiconductor film including a crystalline region, and the crystalline region includes, c-axis is substantially perpendicular to the surface of the film).

Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al (U.S. 2012/0138922) in view of Ryu et al (2008/0296568), Yeh et al (U.S. 2013/0126859), Kawasaki et al (U.S. 2003/0047785) and Takata et al (U.S. 2011/0140100), and further in view of Endo et al (U.S. 2012/0119212).

Regarding claim 3. Yamazaki et al (‘922) in view of Ryu et al, Yeh et al, Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 2 above.
Yamazaki et al (‘922) further discloses the first insulating layer (FIG. 11C, item 369). 
Yamazaki et al (‘922) fails to explicitly disclose wherein a concentration of hydrogen in the first insulating layer is lower than 5 x 1019 atoms/cm3.
However, Endo et al discloses wherein a concentration of hydrogen in the first insulating layer is lower than 5 x 1019 atoms/cm3 ([0092], i.e. The hydrogen concentration in the interlayer insulating film 124 may be higher than or equal to 0.1 at. % and lower than or equal to 25 at. %.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05, Obviousness of Ranges.
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the semiconductor device as disclosed in Yamazaki et al (‘922), Kawasaki et al and Takata et al with the wherein a concentration of hydrogen in the first insulating layer is lower than 5 x 1019 atoms/cm3 as disclosed by Endo et al.  The use of the hydrogen concentration in the interlayer insulating film 124 may be higher than or equal to 0.1 at. % and lower than or equal to 25 at. % in Endo et al provides a material from which oxygen is less likely to be released by heating for prevention against a decrease in the conductivity of the pair of oxynitride semiconductor regions 122 (Endo, [0092]).

Regarding claim 13. Yamazaki et al (‘922) in view of Kawasaki et al and Takata et al discloses all the limitations of the semiconductor device according to claim 10 above.
Yamazaki et al (‘922) further discloses the second insulating layer (FIG. 11C, item 369) 
19 atoms/cm3.
However, Endo et al discloses wherein a concentration of hydrogen in the first insulating layer is lower than 5 x 1019 atoms/cm3 ([0092], i.e. The hydrogen concentration in the interlayer insulating film 124 may be higher than or equal to 0.1 at. % and lower than or equal to 25 at. %.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05, Obviousness of Ranges.
19 atoms/cm3 as disclosed by Endo et al.  The use of the hydrogen concentration in the interlayer insulating film 124 may be higher than or equal to 0.1 at. % and lower than or equal to 25 at. % in Endo et al provides a material from which oxygen is less likely to be released by heating for prevention against a decrease in the conductivity of the pair of oxynitride semiconductor regions 122 (Endo), [0092]).

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.

	Regarding claims 2 and 10.  Applicant argues:
In rejecting claims 2 and 10, the Examiner alleges that the specification fails to support the feature in claims 2 and 10 where "the oxide layer and the gate insulating layer are narrower than the oxide semiconductor layer in a channel length direction." This feature has been redacted from claims 2 and 10 without prejudice or disclaimer. Accordingly, this rejection is moot. In its place, claims 2 and 10 now recite wherein the oxide semiconductor layer (e.g., 106) comprises a region not overlapping with the oxide layer (e.g., 110) and the gate insulating layer (e.g., 112) in a channel length direction.

Applicant is arguing that Yamazaki et al, Kawasaki et al, Tekata et al, Endo and Yeh et al fails to disclose wherein the oxide semiconductor layer comprises a region not overlapping the oxide layer and the gate insulating layer in a channel length direction.
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant’s arguments are not persuasive.

	Applicant further argues:
Additionally, for the claim feature in claim 2 "wherein the first insulating layer has a lower permeability to oxygen than the oxide layer and the gate insulating layer" and similar feature in claim 10 "wherein the second insulating layer has a lower permeability to oxygen than the oxide layer and the gate insulating layer," the Examiner appears to rely on a misunderstanding of Ryu. Specifically, Ryu discloses that layer 22 is a ZnO- based semiconductor layer, which may comprise multiple layers. However, layers 22a and 22b are not an oxide layer as defined in the claims because claims 2 and 10 recite the oxide semiconductor layer (106) and the oxide layer (110) in a separate way. For example, the claimed oxide layer is over the source electrode layer and the drain electrode layer and separate from the oxide semiconductor layer. However, in the Examiner's comparison it is a comparison between the alleged first insulating layer 24 and the composition of the semiconductor layer 22. As such, Ryu and Yamazaki even if somehow combined do not appear to achieve the claimed invention.
	
Applicant is arguing that Ryu does not disclose a separate oxide layer and separate oxide semiconductor layer.
	However Ryu was not used to disclose a separate semiconductor layer and separate oxide layer.

	Applicant’s arguments are not persuasive.

	Applicant further argues:
The Examiner also appears to have erroneously interpreted the structure of Kawasaki. Notably, it is alleged that Kawasaki teaches "wherein the first insulating layer (Fig. 5, item 9) is in contact with the oxide layer (FIG. 5, item 5)" and "wherein the oxide layer (FIG. 5, item 5) is in contact with a second part of the top surface of the source electrode (FIG. 5, item 6)..." However, claims 2 and 10 require both an oxide semiconductor layer and a separate oxide layer. Item 5 in FIG. 5 of Kawasaki would understandably correspond to the claimed oxide semiconductor layer, not the claimed oxide layer. The closest structure appearing to correspond to Applicant's oxide layer (e.g., layer 110) would be Kawasaki's gate insulating film 4. However, film 4 has not been shown to teach or suggest the asserted features missing from Yamazaki, Ryu and Yeh. Takata has not been shown to overcome the above deficiencies. For this additional reason, a prima facie case of obviousness has not been met. 

Applicant is arguing that Kawasaki does not disclose a separate oxide layer and separate oxide semiconductor layer.
	However Kawasaki was not used to disclose a separate semiconductor layer and separate oxide layer.
	Yamazaki was used to disclose a separate oxide semiconductor layer and oxide layer.
	Applicant’s arguments are not persuasive.

	Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822